Gaeeett, Judge,
specially concurring:
While I concur in the conclusion reached in this case, I do so largely upon the ground that it seems to ,be conceded by appellee that the articles involved are “dies.” In any event, there is no proof in the record upon this point sufficient to overcome the presumption of correctness attaching to the collector’s classification. From my study of the definitions of dies and of wire-drawing devices, as contained in mechanical publications and in the dictionary definitions of dies quoted in Judge Lenroot’s opinion, I think there is some doubt whether, in the common meaning of the word “die,” a wire-drawing device is a die in the sense of paragraph 398, and deem it proper to state that I do not regard the decision in this case as rendering that point stare decisis.